DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 7/15/2021 is acknowledged.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  a minor formatting error where “µm2” should be µm2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-19, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittens Ibacache et al. (US Pub. No. 2014/0329052; hereinafter Gittens) in view of DeMuth et al. (US Pub. No. 2012/0027837; hereinafter DeMuth).
Gittens teaches the following regarding claim 1: a medical implant comprising: an implant body configured for use as a medical implant (para. 0073), a surface on the implant body (Figs. 2-3, 5A-5E; paras. 0077-0079), wherein the surface comprises a plurality of projections (Figs. 2-3, 5A-5E), each projection having a base proximal to the implant body, a peak distal to the implant body, and a side wall extending from the base to the peak (paras. 0008-0009, 0077-
Regarding claims 1, 17, and 22, Gittens teaches the limitations of the claimed invention, as described above. Gittens further states that the nanostructures of its invention may be provided with any suitable dimensions (para. 0082). However, it does not explicitly state that the projections are tapered such that a width at the peak of each projection is less than a width at the base of each projection. DeMuth teaches a medical implant (para. 0104-0109) having a coating with surface modifications, which include rounded projections that are tapered such that a width at the peak of each projection is less than a width at the base of each projection (Figs. 1-3, 7, 18; paras. 0115-0122), for the purpose of providing the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the projections of Gittens, according to the teachings of DeMuth, in order to provide the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site.
Alternatively, claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth in view of Gittens. 
DeMuth teaches the following regarding claim 1: a medical implant comprising: an implant body configured for use as a medical implant (paras. 0104-0109), a surface on the implant body (Figs. 1-3, 7, 18), wherein the surface comprises a plurality of projections (Figs. 1-3, 7, 18), each projection having a base proximal to the implant body, a peak distal to the implant body, and a side wall extending from the base to the peak (Figs. 1-3, 7, 18), and wherein the 
Regarding claim 1, DeMuth teaches the limitations of the claimed invention, as described above. However, it does not explicitly state that the surface has a peak density in a range 50 to 500 peaks per µm2. Gittens teaches a medical implant (para. 0073) having with a peak density in a range 50 to 500 peaks per µm2 (paras. 0082-0083, 0097), for the purpose of providing the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of DeMuth, according to the teachings of Gittens, in order to provide the surface of the implant with the desired mechanical and physical characteristics needed to suit its implantation site.
Further regarding claims 1-4, 7, 10-16, 18, and 19, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal peak density, kurtosis, skewness, surface roughness, radius of curvature, and projection dimensions of the surface needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the optimal peak density, kurtosis, skewness, surface roughness, radius of curvature, and projection dimensions of the surface, would have been obvious at the time of applicant's invention in view of the teachings of DeMuth and Gittens. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Gittens teaches the following regarding claim 3: a medical implant according to claim 1, wherein the peak density is less than 400, 300, or 250 peaks per µm2 (paras. 0082-0083, 0097).  
Gittens teaches the following regarding claim 10: a medical implant according to claim 1, wherein the surface has a surface roughness (Ra) in a range >5 nm to 18 nm (para. 0084).  
Gittens teaches the following regarding claim 13: a medical implant according to claim 1, wherein the surface has an average feature size in a range 25 nm to 65 nm (para. 0084).  
Gittens teaches the following regarding claim 14: a medical implant according to claim 13, wherein the average feature size of the surface is greater than 30 nm (para. 0084).  
DeMuth teaches the following regarding claim 14: a medical implant according to claim 13, wherein the average feature size of the surface is greater than 30 nm (para. 0142).  
Gittens teaches the following regarding claim 15: a medical implant according to claim 13, wherein the average feature size of the surface is less than 55 nm, 45 nm, or 40 nm (para. 0084).  
Gittens teaches the following regarding claim 19: a medical implant according to claim 1, wherein the projections having a height from base to peak in a range 30 nm to 90 nm (para. 0082).  
Gittens teaches the following regarding claim 23: a medical implant according to claim 1, wherein the surface is formed of titanium or a titanium alloy (para. 0093).  
DeMuth teaches the following regarding claim 23: a medical implant according to claim 1, wherein the surface is formed of titanium or a titanium alloy (paras. 0109, 0206).  

DeMuth teaches the following regarding claim 25: a medical implant according to claim 1, wherein the implant body is a prosthetic joint or a component thereof (paras. 0105-0114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774